Citation Nr: 0213346	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-23 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from September 1989 to March 
1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that determination, the RO denied 
the issue of entitlement to a disability evaluation greater 
than 20 percent for the service-connected lumbosacral strain.  
In June 2001, the Board remanded this case for evidentiary 
development.  


FINDING OF FACT

The chronic lumbosacral strain is manifested by no more than 
moderate limitation of motion, intermittent bilateral lumbar 
muscle spasm, and no functional loss due to pain on motion.  


CONCLUSION OF LAW

The criteria for an increased disability rating for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling, are not met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103a, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 
(2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See  66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326) (regulations implementing 
the VCAA). 

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2001), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for an increased evaluation, and 
there is no particular application form required.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)(2)). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  The RO sent 
the appellant an October 2000 letter informing him of the 
requirements for showing entitlement to greater compensation, 
of what actions VA would undertake and those that he had to 
take, and the time within which these actions had to occur.  
By an October 2000 statement of the case, the RO told the 
appellant of the criteria for showing entitlement to 
increased compensation for lumbosacral strain and the 
evidence considered in evaluating the claim.  Following the 
Board's June 2001 remand, the RO sent the appellant a July 
2001 letter informing him of the evidence required, the 
assistance VA would provide, the evidence already of record, 
and the information or evidence he had to supply.  After 
conducting the evidentiary development mandated by the 
remand, the RO sent the appellant an April 2002 supplemental 
statement of the case that listed the evidence considered, 
the legal criteria for evaluating the claims, and the 
analysis of the facts as applied to those criteria, thereby 
informing the appellant of the information and evidence 
necessary to substantiate the claims.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)).  The RO obtained VA clinical 
records from the VA clinic at Alexandria, Louisiana, which 
revealed psychiatric but not low back treatment, and a June 
2000 VA examination when it rendered its initial decision.  
The Board, in its June 2001 remand, directed the RO to ask 
the appellant to complete necessary releases for any medical 
professional or facility that had treated him for his 
disabilities, which the RO did by a July 2001 letter.  The 
appellant responded in a July 2001 statement that he had not 
received treatment from facilities other than the Alexandria 
VA clinic.  The RO obtained additional records from that 
facility, which again included only psychiatric treatment and 
not low back treatment, and also afforded the appellant a VA 
examination in August 2001, in compliance with the Board's 
remand requirements.  The Board concludes that VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought. 

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, as discussed in the 
April 2002 supplemental statement of the case. 

II.  Analysis

Service medical records show that the appellant injured his 
low back after lifting a heavy object.  The RO established 
service connection by a March 1991 rating decision, assigning 
a 20 percent evaluation pursuant to the criteria of 
Diagnostic Code 5295.  See 38 C.F.R. § 4.71a (2001).  In a 
May 2000 statement, the appellant sought an evaluation in 
excess of 20 percent.  

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2001).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2001) (as amended, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history. 38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability to make a more accurate evaluation, regulations do 
not give past medical reports precedence over current 
findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

The currently assigned 20 percent evaluation is based on the 
criteria of Diagnostic Code 5295, which requires evidence of 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation may be assigned 
if the evidence shows severe lumbosacral strain with listing 
of whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a (2001).  

A complete evaluation of the disability requires that the 
Board consider the functional loss due to pain associated 
with any limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).  With respect to the first criterion of a 
40 percent evaluation under Diagnostic Code 5295, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, is based on a 
loss of motion.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  
The Board must make factual findings as to whether the 
appellant's lateral flexion constituted loss of lateral spine 
motion and, if not, whether any discomfort equated to 
functional loss due to pain on lateral spine motion.  Id., at 
10.  A finding of such pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
appellant undertaking the motion.  38 C.F.R. § 4.40 (2001). 

VA examination in June 2000 indicated that the appellant 
complained of stiffness and pain (measured as 7 on a scale of 
one to 10), worse after walking one block and sitting for one 
hour.  He reported no treatment for the disability, no need 
for the use of crutches, a cane, or a brace, and no muscle 
atrophy.  Right and left lateral flexion was measured at 38 
and 37 degrees, respectively, essentially encompassing the 
full range of lateral flexion.  

VA examination in August 2001 again reported no history of 
the use of a brace, corset, physical therapy, crutches, cane, 
surgical or medical treatment, and complaints of low back 
pain (7 on a 10 scale), aggravated by sudden weather changes, 
excessive lifting, bending, stooping, squatting, climbing, 
sitting in excess of one hour, standing in excess of 15 to 20 
minutes, and ambulation in excess of one block.  Examination 
showed the appellant to be ambulatory for short distances 
without evidence of impaired gait, balance, or posture; 
findings of stiffness and frequent crepitus; and no evidence 
of muscle atrophy or scoliosis.  The examiner noted that 
there was no clinical history of lumbar fractures, spinal 
cord injuries, herniated nucleus pulposus, spondylolisthesis, 
scoliosis, or spina bifida occulta.  An x-ray showed 
satisfactory alignment, no compression fracture, and minimal 
narrowing of the L5/S1 disc space.  

These examination results showed chronic lumbosacral strain, 
but neither examiner indicated that the disability was 
severe.  There was no listing of whole spine to opposite side 
and no indication of a positive Goldthwaite's sign.  The 
August 2001 examination noted flexion limited to 40 degrees 
without pain, greater than the limited motion noted in the 
June 2000 examination, but less than that required for a 
finding of marked limitation of forward bending in a standing 
position.  The August 2001 examination also showed lateral 
flexion of 20 degrees bilaterally without pain.  There was no 
spasm at the time of the examination, and no evidence at any 
time of muscle spasm on extreme forward bending or unilateral 
loss of lateral motion in a standing position.  There was 
certainly no evidence of abnormal mobility on forced motion.  
Therefore, the evidence does not correspond to the criteria 
for a 40 percent evaluation under the criteria of Diagnostic 
Code 5295.  

At the June 2000 VA examination, the appellant stated that 
the disability affected his daily activities and occupation, 
but the February 2002 VA examiner's addendum to the August 
2001 examination indicated that there was no clinical 
evidence of weakened movement, excess fatigability, or 
incoordination attributable to the disability.  Although the 
examiner also stated that he "believes" that the low back 
pain "significantly limits functional ability especially 
during flare-ups or repeated use," this belief is contrary 
to the examination findings and the examiner's statement that 
there was no clinical evidence of weakened movement, excess 
fatigability, or incoordination attributable to the 
disability.  Therefore, a higher evaluation cannot be based 
on any additional disability related to functional loss due 
to pain on use.  

The disability might alternatively be evaluated for 
limitation of motion under the criteria of Diagnostic Code 
5292, where moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation and severe limitation of 
motion warrants a 40 percent evaluation.  38 C.F.R. § 4.71a 
(2001).  The June 2000 VA examination revealed flexion of 
zero to 80 degrees without pain, and to 95 degrees with pain; 
extension to 25 degrees with mild pain; right and left 
lateral flexion of 38 and 37 degrees, respectively, with 
pain; and right and left rotation of 35 degrees bilaterally.  
VA examination in August 2001 showed flexion limited to 40 
degrees without pain; extension limited to 10 degrees without 
pain; lateral flexion limited to 20 degrees bilaterally 
without pain; and rotation limited to 15 degrees bilaterally 
without pain.  The August 2001 examination results show 
additional lost motion in comparison to the June 2000 
results.  However, the August 2001 measurements are not so 
severe as to warrant an evaluation in excess of 20 percent, 
and the February 2002 VA examiner's addendum to the August 
2001 examination indicated no clinical evidence of weakened 
movement, excess fatigability, or incoordination attributable 
to the disability, which precludes a higher evaluation based 
on functional loss due to pain on use.  

The veteran does not have intervertebral disc syndrome, so 
Diagnostic Code 5293 is not for application.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an increased 
disability rating for chronic lumbosacral strain, currently 
evaluated as 20 percent disabling.  


ORDER

An increased disability rating for chronic lumbosacral 
strain, currently evaluated as 20 percent disabling, is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

